           Case 2:19-cr-00834-AM Document 75 Filed 08/07/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                              DEL RIO DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §          DR:19-CR-00834(2)-AM
                                              §
CYNTHIA RENEE CAMACHO                         §
        Defendant               §
________________________________________________________________

                  MOTION TO CONTINUE DOCKET CALL
________________________________________________________________
TO THE HONORABLE UNITED STATES DISTRICT JUDGE ALIA MOSES SITTING
FOR THE WESTERN DISTRICT OF TEXAS:

      The     Defendant      in    the   above      styled     and   numbered   cause,

CYNTHIA RENEE CAMACHO, respectfully moves the Court for an order

continuing the Docket Call hearing on this matter until reset by

the Court. In support of this motion,                         CYNTHIA RENEE CAMACHO

would show the Court as follows:

                                              I.

      1.     The Defendant is scheduled to appear before the United

States District Court for the Western District of Texas for a

Docket Call Hearing on August 13, 2019.

      2.      On    August        6,   2019,       Defense     received   notice    of

additional         discovery.          More       time   is    required   to    review

additional discovery with Defendant.

      3.      This Motion to Continue is not made for purposes of

delay, but that justice may be done.
       Case 2:19-cr-00834-AM Document 75 Filed 08/07/19 Page 2 of 3



                                   II.

    WHEREFORE,    PREMISES   CONSIDERED,     Defendant,    CYNTHIA    RENEE

CAMACHO prays for all the foregoing relief and that her Motion

to Continue Docket Call hearing be in all respects GRANTED by

this Honorable Court.


                                  Respectfully Submitted,

                                   “/s/ Sostenes Mireles II”
                                  Sostenes Mireles II
                                  Texas State Bar Number: 24041497
                                  Attorney at Law
                                  Del Rio, Texas 78840
                                  Telephone: (830) 775-6056
                                  Fax: (866) 877-5852
                                  Attorney for the Defendant




                        CERTIFICATE OF SERVICE

I certify that a true and exact copy of the Motion to Continue
was filed electronically with the U.S. District Clerk of the
Court using the CM/ECF system which will send electronic
notification to Assistant United States Attorney on the 7th day
of August, 2019.


                                   “/s/ Sostenes Mireles II”
                                  Sostenes Mireles II
          Case 2:19-cr-00834-AM Document 75 Filed 08/07/19 Page 3 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                            DEL RIO DIVISION

UNITED STATES OF AMERICA               §
                                       §
VS.                                    §        DR:19-CR-00834(2)-AM
                                       §
CYNTHIA RENEE CAMACHO                  §
        Defendant               §
________________________________________________________________

             ORDER ON MOTION TO CONTINUE DOCKET CALL
________________________________________________________________

      Defendant CYNTHIA RENEE CAMACHO Motion for Continuance is

hereby:



                        GRANTED

                        DENIED



      Signed in Del Rio, Texas on this the                  day of

             , 2019.




                                     Honorable Alia Moses
                                     United States District Judge
